Citation Nr: 0515659	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-23 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, Congressman Mark Foley, and [redacted]


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1961 to January 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2003.  In February 2005 the veteran appeared at a 
Board hearing held in Washington, D.C.  The case was remanded 
for additional development in February 2005.  In May 2005, 
Congressman Foley and Mr. [redacted] appeared at a Board 
hearing held in Washington, D.C., before an expanded panel of 
three Veteran's Law Judges.


FINDING OF FACT

Multiple myeloma began many years after service and was not 
caused by any incident of service, including exposure to 
radiation or toxic chemicals.


CONCLUSION OF LAW

Multiple myeloma was not incurred as a result of exposure to 
ionizing radiation during active service, nor may multiple 
myeloma be presumed to have been incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has multiple myeloma, which he contends that he 
developed as a result of his exposure to hazardous chemicals 
and/or ionizing radiation while he was on active duty.  
Specifically, in a statement accompanying the veteran's 
original claim, received in November 2002, the veteran said 
that he had developed multiple myeloma due to environmental 
exposure.  He said that in Vieques in 1963, he unknowingly 
received his first exposure, which may have been from Big 
Jack A or B (i.e., nuclear testing).  He said that he had 
been transferred to the Naval Air Station (NAS) in Argentia, 
Newfoundland, where, from 1963 to 1965, he was assigned to 
guard top secret facilities involved in the research, 
storage, and movement of materials not known to him.  He said 
he was extensively exposed every day to what he and his 
compatriots thought was nuclear and other advanced material.  
He said that they had not been provided any indication of 
what the material was, or protection, but that they had also 
moved material to airplanes, always at night.  In June 2005, 
he submitted a photograph showing Marines at the NAS in 
Argentia.  

In addition, at his February 2005 hearing, the veteran 
reported guarding, or otherwise assisting, at plane crash 
sites which he feels may have exposed him to radiation.  
These incidents included the crash of "a P3 from 
Jacksonville" near "Red Island" in about October 1964 (the 
Board notes that the claims file includes a copy of the 
veteran's orders for temporary duty for about 18 days to 
guard a downed aircraft near Gander, Newfoundland, in July 
1963, identified in a newspaper article of record as an AEC-
121K.  Other research discloses that a P-3A Orion crashed in 
the water off the coast of Newfoundland, near Argentia, in 
November 1964, killing 10).  The veteran denies any relevant 
post-service exposure.

Service medical records are not available in this case.  
Service personnel records show that the veteran was granted a 
Top Secret security clearance while stationed at Argentia.  
He was stationed in Argentia from July 4, 1963 to January 2, 
1965, where his primary duties were noted to be "guard and 
security."

After service, VA medical records show that the veteran was 
diagnosed with multiple myeloma in early 2002.  In February 
2004, a VA physician wrote that the veteran had been 
diagnosed with multiple myeloma, and that he had required 
aggressive therapy including radiation therapy, high dose 
chemotherapy, and stem cell transplant.  He said that the 
veteran had provided him with information to show that he was 
exposed to a variety of toxic agents during his military 
service, including cadmium and b-propiolactone, and that both 
of those agents had been shown to be carcinogenic and they 
may have played a role in the development of multiple 
myeloma.  

In May 2003, the Naval Dosimetry Center responded to the VA's 
request for exposure and dose information, stating that there 
were no records of occupational exposure to ionizing 
radiation pertaining to the veteran; it was suggested that 
his service medical records be examined.

In a letter, dated in March 2004, Captain P. K. Blake, 
Officer in Charge, Medical Service Corps, Naval Dosimetry 
Center, responded to the appellant's request for information 
concerning his radiation exposure during the time he was 
assigned to Argentia.  Captain Blake noted the following:  
The computer registry, compiled from reports of occupational 
exposure to ionizing radiation from the Navy and Marine Corps 
since 1947, did not reveal any report of occupational 
exposure to ionizing radiation pertaining to the veteran.  
Records of exposure reports received from Argentia for the 
period from June 1963 through calendar year 1964 indicated 73 
people were monitored for ionizing radiation exposure for 
reasons other than the delivery of healthcare.  Moreover, 
while the source of the potential ionizing radiation was not 
contained in the records, the records did show that none of 
the 73 non-medical personnel received a measurable dose of 
radiation, i.e., all film badge results were zero.  
Therefore, it was unlikely that the veteran received any 
measurable dose from the potential source of exposure.  
Captain Blake went on to calculate an "absolute upper bound 
on possible exposure that may have gone unmonitored," based 
on regulations in effect at that time.  He stated that these 
regulations required that an individual's occupational 
exposure be monitored, if it was possible for the individual 
to be exposed to 300 mrem (millirems) of ionizing radiation 
per calendar quarter.  He stated that since the veteran was 
not monitored, he estimated that the upper limit of exposure 
during the relevant time period would be 1,900 mrem.

In February 2005, the case was remanded so that the claims 
file could be referred to the office of the Under Secretary 
for Benefits for review and an opinion.  

In an opinion, dated in March 2005, the RO received a reply 
from Dr. Susan H. Mather, M.D., Chief Public Health and 
Environmental Hazards Officer.  Citing to the March 2004 
Naval Dosimetry Center report, Dr. Mather noted that the 
estimated exposure of ionizing radiation during service was 
1,900 mrem.  He was estimated to have a relatively low dose 
of ionizing radiation; for comparison, she stated that the 
current occupational limit set by the Nuclear Regulatory 
Commission was 5 rem.   She noted that screening doses for 
multiple myeloma were not available, but that multiple 
myeloma has been observed to be increased following 
irradiation more consistently than any other lymphoma, and 
mortality among atomic bomb survivors had been observed at 
dose as low as 50 rads.  Dr. Mather concluded that, "it is 
unlikely that the veteran's multiple myeloma can be 
attributed to exposure to ionizing radiation in service."

In a letter dated in March 2005, the Director, C&P, 
summarized Dr. Mather's opinion and stated, "As a result of 
the opinion, and following review of the evidence in its 
entirety, it is our opinion that there is no reasonable 
possibility that the veteran's multiple myeloma resulted from 
radiation exposure in service."

The veteran's claim for service connection is based on the 
theory that his multiple myeloma is the result of exposure to 
ionizing radiation during service.  In Rucker v. Brown, 10 
Vet. App. 67 (1997),  the Court stated:

Service connection for cancer which is 
claimed to be attributable to ionizing 
radiation exposure during service can be 
accomplished in three different ways.  
First, there are [specific] types of 
cancer which will be presumptively 
service connected.  38 U.S.C.A. 
§ 1112(c).  Second, 38 C.F.R. § 3.311(b) 
provides a list of "radiogenic diseases" 
which will be service connected provided 
that certain conditions specified in that 
regulation are met.  Third, direct 
service connection can be established by 
"show[ing] that the disease or malady was 
incurred during or aggravated by 
service," a task which "includes the 
difficult burden of tracing causation to 
a condition or event during service."

Rucker, 10 Vet. App. at 71 (citing Ramey v. Brown , 9 Vet. 
App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir. 1994)).
A.  Presumptive Service Connection

Taking each of these three methods of establishing service 
connection for residuals of exposure to ionizing radiation in 
turn, qualification under the presumptive provision of 38 
U.S.C.A. § 1112(c) occurs when the veteran suffers from one 
of the listed cancers, and establishes his participation in a 
"radiation risk activity", defined as: (i) Onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device, (ii) The occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946, 
(iii) Internment as prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which (as determined by the Secretary) 
resulted in an opportunity for exposure to ionizing radiation 
comparable to that of veterans described in clause (ii) of 
this subparagraph.  Rucker, 10 Vet. App. at 71 (citing 38 
U.S.C.A. § 1112(c)(3)(B)).  

Subsequently, additional radiation-risk activities have been 
identified, including presence on the grounds of gaseous 
diffusion plants, located in Paducah, Kentucky, Portsmouth, 
Ohio, or the area identified as K25 at Oak Ridge, Tennessee; 
and exposure to ionizing radiation in the performance of duty 
related to Long Shot, Milrow, or Cannikin underground nuclear 
tests before January 1, 1974 on Amchitka Island, Alaska.  38 
U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii) (2004).

The veteran has been diagnosed with multiple myeloma, which 
is included in the list of presumptive diseases, but the 
record does not establish his participation in a "radiation 
risk activity," as defined by law.  Accordingly, the veteran 
may not establish service connection for the claimed 
disability under 38 U.S.C.A. § 1112(c).  See Rucker, 10 Vet. 
App. at 71; 38 C.F.R. § 3.309(d).

B.  Service Connection Under 38 C.F.R. § 3.311

Second, under 38 C.F.R. § 3.311(b)(2)(xv) multiple myeloma is 
considered a "radiogenic disease."  Therefore, the 
veteran's records were forwarded for a dose estimate.  See 
38 C.F.R. § 3.311(a)(1), (a)(2)(ii).  Furthermore, as the 
veteran's multiple myeloma is shown to have become manifest 
five years or more after exposure, see 38 C.F.R. 
§ 3.311(b)(5)(iv), an opinion on the etiology of the 
veteran's cancer was requested from the Under Secretary for 
Benefits.  See 38 C.F.R. § 3.311(b)(1)(iii).  The request was 
forwarded to the VA Chief Public Health and Environmental 
Hazards Officer.  In a March 2005 letter, that officer 
determined that it was unlikely that the veteran's multiple 
myeloma could be attributed to exposure to ionizing radiation 
during service, and in a March 2005 letter the Director, C&P, 
determined that there is no reasonable possibility that the 
veteran's multiple myeloma was the result of inservice 
radiation exposure.  

In reaching its decision under 38 C.F.R. § 3.311, the Board 
has taken the factors as listed in 38 C.F.R. § 3.311(e) into 
consideration, as mandated by the Court in Hilkert v. West, 
11 Vet. App. 284 (1998).  Specifically, the Board notes the 
following: the veteran is a male; he was about 21 to 23 years 
of age during the claimed radiation exposure; the medical 
evidence does not indicate a family history of cancer; the 
veteran's first diagnosis of multiple myeloma comes 
approximately 37 years after service, at approximately age 
61; and there is no verified record of post-service exposure 
to carcinogens.  

The veteran contends that while at Argentia, he guarded a Top 
Secret location, the contents of which he was unaware, but 
which he and his fellow servicemen assumed was nuclear 
material.  The service personnel records show that he was a 
guard, and did have a Top Secret clearance, and it should be 
stressed that the Board does not dispute the veteran's 
credibility.  However, his testimony must be considered 
together with the other evidence of record, and there is no 
objective evidence of actual exposure to ionizing radiation.  

Even assuming arguendo that he did guard nuclear weapons 
while at Argentia, there is no legal presumption of exposure 
to radiation based on guarding nuclear weapons; this is not 
legally recognized as a radiation-risk activity.  In this 
regard, the law and regulations identifying radiation risk 
activities involve onsite preparation in atomospheric or 
underwater nuclear detonations, as well as specified 
underground tests or gaseous processes.  38 U.S.C.A. 
§ 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii) (2004).  
Although for decades there have been many locations involved 
in the storage or transport of nuclear weapons, merely being 
assigned to such a facility, even as a guard, is not a 
radiation risk activity.  Likewise, a crewmember of an 
aircraft carrying nuclear weapons or of a nuclear submarine 
is not automatically presumed to have been exposed to 
ionizing radiation.  This is not to say that veterans in 
these circumstances were never exposed; simply that there is 
no presumption of exposure.  The regulation requires the 
presence of a radiogenic disease, evidence of exposure, and 
competent evidence of a medical nexus; thus, exposure cannot 
be presumed by the mere presence of the disease.  See 
38 C.F.R. § 3.311.  

In support of his claim, the veteran provided an excerpt from 
a book about the presence of U.S. nuclear weapons in Canada 
by John Clearwater.  The excerpt discusses extensive 
negotiations between the U.S. and Canada which went on for a 
period of several years, beginning in the 1950's, regarding 
the storage of nuclear weapons at Argentia.  Although this 
excerpt is missing six pages, the excerpt indicates that an 
agreement authorizing storage was not reached until 1966 at 
the earliest, and does not positively identify any nuclear 
presence in Argentia prior to the agreement.  

Mr. [redacted], at the May 2005 hearing, pointed out that 
storage facilities must be prepared for nuclear materials.  
The excerpt submitted by the veteran indicates that these 
storage facilities were prepared at Argentia, but that there 
were a number of delays in the negotiation process before the 
Canadian government agreed to permit storage of nuclear 
weapons at that facility.  

On several occasions, a copy of an e-mail from one VA 
employee to another on March 31, 2003, has been referred to 
on the veteran's behalf.  It is contended that this document 
raises a reasonable doubt that he was exposed to radiation.  
This e-mail, which purportedly quotes from an anonymous DOD 
source, was sent in response to a request for information 
regarding the veteran's possible exposure to toxic materials, 
including radiation.  The author noted that while the veteran 
was not involved in SHAD or Copper Head, something to 
consider was that he was "guarding something at Argentia 
that he was sworn to secrecy over, final Top Secret 
clearances were not lightly given to Marine Lance Corporals.  
If it wasn't SHAD, it was probably nuclear weapons (the 'AUW 
Shop').  A number of reunion websites indicate that the USNS 
Argentia Marine Barracks office and possibly their living 
quarters were directly over the AUW Shop.  We weren't as 
smart about shielding then as we are now.  Check the 
radiation angle with DTRA."  

Pursuant to this advice, the RO contacted the Naval Dosimetry 
Center (this agency, rather than DTRA, maintains dosimetry 
data for occupational exposure after 1947) in order to obtain 
evidence of radiation exposure, including a dose summary of 
exposure.  Attached was the veteran's statement, and other 
evidence submitted by the veteran.  

In May 2003, the Naval Dosimetry Center responded to the VA's 
request for exposure and dose information, stating that there 
were no reports of occupational exposure to ionizing 
radiation pertaining to the veteran.  The letter concluded by 
advising that it "would be prudent, however, to examine this 
veteran's archived military medical records for any record of 
unreported exposure."  

As noted above, the service medical records are unavailable.  
The Board deeply regrets the absence of service medical 
records in this case, not because they would support his 
claim- the veteran is not contending that he was treated in 
service for any effects of radiation exposure- but because 
their absence is contributing to the veteran's unfortunate 
impression that records which would support his claim are 
being withheld.  

Thus, the RO complied with the recommendation contained in 
that e-mail, but was unable to obtain confirmation of 
exposure to radiation.  Strictly speaking, that part of the 
e-mail should not even be considered evidence; it is the work 
product of an individual who was attempting to find any way 
possible to help the veteran substantiate the claim, and who 
was speculating on potential avenues for development.  

In addition to the RO's efforts, Congressman Foley contacted 
several government agencies on the veteran's behalf, 
attempting to verify the veteran's claimed exposure.  
Congressman Foley has also submitted several written 
statements, and he personally testified at a Board hearing in 
May 2005 on the veteran's behalf.  The Board appreciates his 
extraordinary efforts to assist the veteran.  

Eventually, Congressman Foley was able to get a more complete 
statement from the Naval Dosimetry Center which, again, 
observed that there were no reports of occupational exposure 
to ionizing radiation pertaining to the veteran.  This 
letter, summarized above, speculated that the "absolute 
upper bound on possible exposure that may have gone 
unmonitored" was 1,900 mrem (1.9 rem).  

In an April 2005 statement, the veteran challenged the dose 
estimate of 1,900 mrem, stating that it was a general 
estimate, and not based specifically on himself.  That is 
correct; the official dose estimate specifically pertaining 
to the veteran is that there is no record of any exposure.  
Captain Blake's letter was, in essence, a theoretical 
estimate of the maximum dosage of radiation the veteran could 
have been exposed to, based on regulations prevailing at the 
time.  Thus, his theoretical estimate took into consideration 
that "we weren't as smart about shielding then as we are 
now."  The reason this estimate of possible exposure was 
submitted to the Under Secretary was because it suggested the 
possibility of exposure higher than zero, which, in the 
absence of this estimate, is the veteran's presumed exposure.  
Although this was not the official dose estimate (which was 
zero), the Board decided that, in order to afford the veteran 
all reasonable doubt, the file should be referred to the 
Under Secretary's office for an opinion.  See Wandel v. West, 
11 Vet. App. 200, 205 (1998) (any exposure higher than zero 
triggers a referral to the Under Secretary). 

Moreover, Captain Blake's letter specifically notes that it 
is unlikely that the veteran received any measurable dose.  
The other 73 non-medical personnel who were monitored for 
radiation at Argentia while the veteran was there did not 
have any measurable radiation.  Thus, despite any potential 
for radiation exposure at the base, all of the available 
evidence is against actual exposure.  

With respect to complaints pertaining to Dr. Mather's 
opinion, the Board must point out that the 5 to 10 year 
latency period mentioned in the report was the minimum 
latency period.  The veteran also takes issue with Dr. 
Mather's comment that some studies have questioned whether 
multiple myeloma is related to radiation exposure, and her 
reliance upon an epidemiological model provided by NIOSH.  
These factors were reported (along with comments regarding 
studies that did show an association) by Dr. Mather in 
connection with her analysis of the sensitivity of the 
involved tissues to induction, by ionizing radiation, of 
multiple myeloma, as required by 38 C.F.R. § 3.311.  The 
statistical model encompassed both lymphomas and multiple 
myeloma, both of which are considered radiogenic diseases.  
See 38 C.F.R. § 3.311.  In any event, neither the Board nor 
the veteran possesses the necessary medical expertise to 
question Dr. Mather's medical conclusions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layman is not competent 
to offer a diagnosis or medical opinion); Colvin v. 
Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from 
making conclusions based on its own medical judgment).  There 
is no countervailing medical evidence of record.  

Thus, in sum, while the veteran is obviously sincere in his 
belief that nuclear material was present while he was at 
Argentia, there is no evidence corroborating his belief, but, 
more importantly, there is no actual evidence showing that 
the veteran was exposed to ionizing radiation while there.  
Based on a theoretical estimate of exposure to up to 1.9 rem, 
a medical opinion was obtained from the Under Secretary's 
office which determined that there was no reasonable basis to 
conclude that his multiple myeloma was due to ionizing 
radiation.  Accordingly, the preponderance of the evidence is 
against the claim for service connection under 38 C.F.R. 
§ 3.311.

C.  Service Connection Under Combee v. Brown

Finally, in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
the United States Court of Appeals for the Federal Circuit 
determined that service connection for cancer can be pursued 
under the general VA compensation entitlement system.  Id. at 
1043.  

In February 2004, a VA physician wrote that the veteran had 
been diagnosed with multiple myeloma, and that he had 
required aggressive therapy including radiation therapy, high 
dose chemotherapy, and stem cell transplant.  He said that 
the veteran had provided him with information to show that he 
was exposed to a variety of toxic agents during his military 
service, including cadmium and b-propiolactone, and that both 
of those agents had been shown to be carcinogenic and they 
may have played a role in the development of multiple 
myeloma.  

In the course of appellate development, a considerable amount 
of information regarding the potential effects of exposure to 
a variety of toxic substances, and of tests conducted by the 
military to learn the effects of toxic substances, including 
secret tests, was received.  None of the information 
received, unfortunately, indicates that any such tests were 
conducted at Argentia while the veteran was at that location, 
or otherwise show that the veteran himself was exposed to any 
such agents.  Thus, service connection on this basis is not 
warranted.

The veteran has also contended that the VA has not properly 
applied the doctrine of reasonable doubt.  In evaluating the 
evidence in a claim, when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Only if the preponderance of the evidence is 
against the claim is it denied.  See Gilbert.  This burden of 
proof is not amenable to any mathematical formula.  Ortiz, 
274 F.3d at 1365.  A preponderance of the evidence describes 
a state of proof that persuades one that a point in question 
is more probably so than not.  Id.  Thus, if the Board is 
persuaded that it is more probable than not that the 
veteran's multiple myeloma was not due to service, the claim 
must be denied.  Id.  If the evidence is in favor of the 
veteran, or if the determination is "too close to call," 
the "tie goes to the runner," and the veteran prevails.  
Id.  

In applying this standard, although the veteran has a 
radiogenic disease, he did not engage in a radiation risk 
activity in service, the only dose estimate is 1.9 rem, and 
there is no competent evidence of a medical nexus.  As noted 
above, the law requires a radiogenic disease, evidence of 
exposure, and competent evidence of a medical nexus; 
therefore, the presence of a radiogenic disease alone cannot 
establish entitlement.  The evidence of exposure consists of 
the veteran's belief that he was exposed to ionizing 
radiation in service; the fact that secret tests may have 
been conducted elsewhere does not constitute evidence in the 
veteran's favor.  Similarly, exposure to toxic chemicals 
during service which may be associated with the development 
of multiple myeloma has not been shown.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt does not apply, and the claim must be denied.  38 
U.S.C. § 5107(b); Ortiz; Gilbert.  

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

In response to the veteran's claim, in December 2002, the RO 
sent the veteran a letter notifying him of the evidence 
necessary to substantiate his claim for multiple myeloma, due 
to exposure to chemical, biological, or possibly nuclear 
agents.  He was informed of his and VA's respective 
obligations to provide information and evidence, and was 
asked to provide specific information regarding his claimed 
exposure.  In addition, in December 2002, the RO requested 
the veteran's service medical records and personnel records 
from the National Personnel Records Center (NPRC).  The NPRC 
responded, in January 2003, that an extensive search had 
failed to disclose the service medical records, and that 
further efforts to locate the records at NPRC would be 
futile.  The personnel records were provided.  
The RO also contacted the Department of Defense (DOD), which 
informed the RO in December 2002 that the first Vieques test 
had been conducted in 1969, and that the Big Jack series had 
been conducted in the Panama Canal Zone.  It was recommended 
the veteran be asked to provide additional documentation to 
substantiate assignment to these locations, or other units 
known to have been associated with the tests.  

In a letter dated in May 2003, the RO informed the veteran of 
the efforts to obtain evidence which had so far been 
undertaken.  He was informed that he could not be confirmed 
as a Project SHAD participant, and that the VA was now trying 
to verify 

if he was exposed to radiation or some other agent while at 
Argentia.  Also in May 2003, the RO received a response to 
its request for a dose estimate from the Naval Dosimetry 
Center.  

The RO denied the claim in June 2003, noting that the 
evidence did not show his exposure to either toxic chemicals 
or ionizing radiation during service.  The rating decision, 
March 2004 statement of the case, and July 2004 and March 
2005 supplemental statements of the case informed the veteran 
more specifically of the reasons for the denial of his claim, 
the relevant law and regulations, and the evidence upon which 
the decision was based.  Although he was not explicitly told 
to submit all pertinent evidence in his possession, the 
detailed explanations provided served to convey that 
information and the Board finds that VA substantially 
complied with this requirement.  A medical opinion was 
obtained from the Office of the Under Secretary in March 
2005.  There is no indication of any available relevant 
evidence which is not of record.  In view of the foregoing, 
the Board finds that the notice and duty to assist provisions 
of the law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for multiple myeloma is denied.


			
           CONSTANCE TOBIAS                           T. 
STEPHEN ECKERMAN
	             Veterans Law Judge                                
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


